Catron, Ch. J.
delivered the opinion of the court.
1. Did the circuit court err in refusing to quash the proceedings? This involves the main question in the *220cause: the proceeding" warranted by the act of 1821, ch. 14? The court is of opinion, Bell might well alien his estate in the land, and his right in reversion to the possession, to Rodgers, and that the latter had the same right to the possession after the expiration of the term, that his grantor had: That such is the meaning of the fifth section of the act.
2. The court below did not err in permitting the declarations of Robert Long to go to the jury to explain the character of his possession; it having been established to the satisfaction of the court, that Jane Marley was his lessee, of course sub-lessee to Long, and subject to be turned off by the writ of forcible detainer by Bell, or his assignee, by force of the fifth section of the act of 1821.
S. The act prescribes no time before the proceeding is commenced, at which written notice to quit must be given. The possession was demanded in this case, and written notice given for the delivery thereof. The defendant refused to surrender the possession at any time. We think she might well be proceeded against at anytime after such refusal. Let the judgment be affirmed.
Judgment affirmed.